DETAILED ACTION
This action is in response to an amendment filed on July 19, 2022 for the application of Bier et al., for a “System and method for automatic program repair using fast-result test cases” filed on December 28, 2020.
Claims 1-6, 8-15, and 17-20 are pending in the application. 
Claims 7 and 16 have been cancelled. 

Claims 1, 8-12, and 17-19 have been amended.

Claims 1-6, 8-15, and 17-20 are allowed and have been renumbered 1-18 respectively. 
Specification
In view of the applicant’s amendments/arguments, the previous objections have been withdrawn.
Claim Objections
In view of the applicant’s amendments, the previous objections have been withdrawn.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The inclusion of the amended limitations of respective independent claims 1, 11, and 19, when read within the entirety of the remainder of the respective limitations of independent claims 1, 9, and 19, make the claims allowable over prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113